82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. FREEMAN, II, Plaintiff--Appellant,v.D.A. WHITE, Officer;  Captain Barksdale;  Unknown Sergeant;Unknown Bond Company, Defendants--Appellees.
No. 96-6003.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 16, 1996.

E.D.Va.
DISMISSED IN PART AND AFFIRMED IN PART.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Henry C. Morgan, Jr., District Judge.  (CA-95-920)
John A. Freeman, II, Appellant Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motions for a temporary restraining order, appointment of counsel, and an injunction in his 42 U.S.C. § 1983 (1988) civil action.   We dismiss the appeal as to the denial of the temporary restraining order and for the appointment of counsel because the district court's order as to those motions is not appealable.   This court may exercise jurisdiction only over final orders,1 and certain interlocutory and collateral orders.2  Those parts of the order here appealed are neither final nor appealable as interlocutory or collateral.


2
The district court's denial of an injunction is immediately appealable3 and the finding of frivolousness is reviewed for an abuse of discretion.4  We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Freeman v. White, No. CA-95-920 (W.D.Va. Dec. 6, 1995).   Additionally, we deny Appellant's motion to appoint counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED IN PART, AFFIRMED IN PART.



1
 28 U.S.C. § 1291 (1988)


2
 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b)


3
 28 U.S.C. § 1292(a)(1) (1988)


4
 Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1994), cert. denied, --- U.S. ----, 63 U.S.L.W. 3690 (U.S. Mar. 20, 1995) (No. 94-7733)